NO. 07-08-0179-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 11, 2009

______________________________


JOSEPH LARRY HOLDER, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

_________________________________

FROM THE COUNTY CRIMINAL COURT NO. 5  OF TARRANT COUNTY;

NO. 1094009; HON. JAMIE CUMMINGS, PRESIDING
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


Memorandum Opinion


          After a jury trial, Joseph Larry Holder was convicted of assault with bodily injury to
a family member and sentenced to 300 days confinement in the Tarrant County jail. 
Appellant timely filed a notice of appeal.  
          Appellant’s appointed counsel has now filed a motion to withdraw, together with an
Anders
 brief, wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy
of a letter sent to appellant informing him of counsel’s belief that there was no reversible
error and of appellant’s right to file a response pro se.  By letter dated November 21, 2008,
this court notified appellant at his last known address of his right to file his own response
by December 22, 2008, if he wished to do so.
  No response has been received.
          In compliance with the principles enunciated in Anders, appellate counsel discussed
several potential areas of appeal including the sufficiency of the evidence, ineffective
assistance of counsel, and an evidentiary ruling.  However, he also discussed why each
area reveals no reversible error.  Thereafter, we conducted our own review of the record
to assess the accuracy of appellate counsel’s conclusions and to uncover any reversible
error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded
the same. 
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice


Do not publish.    

twenty years imprisonment for each count of indecency with a child with the sentences to
run consecutively.  
          Appellant’s appointed counsel has filed motions to withdraw, together with an
Anders’
 brief, wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeals are without merit.  Along with his brief, he has provided
a copy of a letter sent to appellant informing him of counsel’s belief that there was no
reversible error and of appellant’s right to file a response pro se.  By letter dated December
12, 2008, this court also notified appellant of his right to file a response by January 12,
2009, if he wished to do so.  To date, we have received neither a response nor a request
for extension of time to file one.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
various phases of the trial including pre-trial and voir dire, the guilt/innocence phase, the
charge conference and the court’s charge, final arguments on guilt/innocence, and the
punishment phase.  In doing so, he analyzed why he perceived there to be no reversible
error during each phase.  He also discussed whether the evidence was sufficient to support
the verdicts and whether the stacking of appellant’s sentences constituted cruel and
unusual punishment, but again he concluded there was no reversible error.  Thereafter,
we conducted our own review of the record to assess the accuracy of appellate counsel’s
conclusions and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991) and concluded the same.  
          Accordingly, the motions to withdraw are granted, and the judgments are affirmed. 
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.